     Case 3:19-cv-01802-RBB Document 18 Filed 09/02/20 PageID.600 Page 1 of 1




                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Perla Alvarez
                                                            Civil Action No.     19-cv-01802-RBB

                                             Plaintiff,
                                      V.
Andrew Saul, Commissioner of Social                          JUDGMENT IN A CIVIL CASE
Security Administration


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Plaintiff's motion for reversal and/or remand is DENIED. This Order concludes the litigation in this
matter. The Clerk shall close the file.




Date:           9/2/20                                         CLERK OF COURT
                                                               JOHN MORRILL, Clerk of Court
                                                               By: s/ M. Exler
                                                                                      M. Exler, Deputy
